UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) XANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the year ended December 31, 2012 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission file number 000-54018 GREEN ENDEAVORS, INC. (Exact name of registrant as specified in its charter) Utah 27-3270121 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 59 West 100 South, 2nd Floor, Salt Lake City, Utah 84101 (Address of Principal Executive Offices) (Zip Code) (801) 575-8073 (Registrant's Telephone Number, including Area Code) None Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Title of Each Class Names of Each Exchange on which Registered $0.0001 Common Stock None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesNoX Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesNoX Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesNoX Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. YesNoX Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filer YesNo XAccelerated filer YesNoX Non-accelerated filerYesNoXSmaller reporting company Yes XNo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesNoX The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold as of the last business day of the registrant’s most recently completed second quarter ended June 30, 2012 was $117,479. On July 29, 2013, approximately 30,562,947 shares of the Registrant’s Common Stock, $0.0001 par value, were outstanding. DOCUMENTS INCORPORATED BY REFERENCE None GREEN ENDEAVORS, INC. AND SUBSIDIARIES Annual Report on Form 10-K For the Year Ended December 31, 2012 Table of Contents PART I PAGE Item 1. Business 3 Item 1. A Risk Factors 4 Item 1. B Unresolved Staff Comments 7 Item 2. Properties 7 Item 3. Legal Proceedings 7 Item 4. Submission of Matters to a Vote of Security Holders 8 PART II Item 5. Market for Registrant's Common Equity and Related Stockholder Matters 8 Item 6. Selected Financial Data 11 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 8. Financial Statements and Supplementary Data 17 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 17 Item 9. A. Controls and Procedures 17 Item 9. B Other Information 18 PART III Item 10. Directors, Executive Officers, and Corporate Governance 18 Item 11. Executive Compensation 19 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 19 Item 13. Certain Relationships and Related Transactions and Director Independence 21 Item 14. Principal Accountant Fees and Services 22 PART IV Item 15. Exhibits and Financial Statement Schedules 25 Signatures 2 PART I. Item 1. Business This Annual Report on Form 10-K and the documents incorporated by reference in this Annual Report on Form 10-K contain forward-looking statements. Certain of such statements, including, but not limited to, statements regarding the extent and timing of future revenues and expenses and customer demand, statements regarding our reliance on third parties and other statements using words such as “anticipates,” “believes,” “could,” “estimates,” “expects,” “intends,” “may,” “plans,” “should,” “will” and “would,” and words of similar import and the negatives thereof, constitute forward-looking statements. These statements are predictions based upon our current expectations about future events. Actual results could vary materially as a result of certain factors, including but not limited to, those expressed in these statements. We refer you to the “Competition,” “Risk Factors,” “Results of Operations,” and “Liquidity and Capital Resources” sections contained in this Annual Report on Form 10-K and the risks discussed in our other Securities Exchange Commission, or SEC, filings, which identify important risks and uncertainties that could cause actual results to differ materially from those contained in the forward-looking statements. We urge you to consider these factors carefully in evaluating the forward-looking statements contained in this Annual Report on Form 10-K. All subsequent written or spoken forward-looking statements attributable to our company or persons acting on our behalf are expressly qualified in their entirety by these cautionary statements. The forward-looking statements included in this Annual Report on Form 10-K are made only as of the date of this Annual Report on Form 10-K. We do not intend, and undertake no obligation, to update these forward-looking statements. Overview Green Endeavors, Inc. (“Green”) is a Utah corporation originally formed on April 25, 2002. Our fiscal year ends on December 31. We have never filed bankruptcy nor been through any similar financial reorganization. We run two high-quality hair care salons that feature Aveda™ products for retail sale. Landis Salons, Inc. (“Landis I”) operates its business within a 4,000 square foot space located in the Liberty Heights District of Salt Lake City, Utah as an Aveda Lifestyle Salon. Landis Salons II, Inc. (“Landis II”) operates within a 3,024 square foot space located in the Marmalade District of Salt Lake City, Utah under the Landis Lifestyle Salon brand as an Aveda Lifestyle Salon. Aveda Lifestyle Salons can be distinguished from Aveda Concept Salons in that Aveda Lifestyle Salons are required to carry all of Aveda’s products and must meet a higher threshold for product sales than Aveda Concept Salons. An Aveda Lifestyle Salon is the highest level within the Aveda hierarchy of salons which is classified by higher purchasing volume, location, array of products carried and size of retail space. A third location opened in August of 2012, and operates as an Aveda™ Experience Center in the newly developed City Creek Center located the central business district of Salt lake City, Utah.Aveda Experience Centers operate as retail outlets of Aveda™ branded products, including the full lines of hair care products, makeup, and skin care. The Experience Center also serves as a resource where potential clients can be referred to and make appointments for services at the two Landis Lifestyle Salons. Salon operations consist of three major components, an Aveda™ retail store, an advanced hair salon, and a training academy, which educates and prepares future staff about the culture, services, and products provided by the salon. The design of the salons is intended to look modern and feel comfortable, appealing to both genders, and all age groups. Additional information on Landis can be found on its website at www.landissalon.com Products and Services The salons offer high quality hair care and other salon services such as makeup, skin care and nail care. The salons incorporate the use of the Aveda line of products in all the services performed and exclusively offer Aveda retail product for sale. The Aveda brand, owned by Estee Lauder Companies, Inc., manufactures professional plant-based hair care, skin care, makeup, Pure-Fume™, and other lifestyle products. The products used during services and which are available for purchase, include the following for both men and women: · Hair care - hair color and styling products, shampoos, conditioners and finishing sprays. · Makeup - lipsticks, lip glosses, mascaras, foundations, eye shadows, nail polishes-remove nail polishes and powders. · Skincare - moisturizers, creams, lotions, cleansers and sunscreens. · Fragrance - oils, candles, and a variety of fragrance products used on hair, the body, and in the home. These products are sold directly to a broad consumer base for personal use. Therefore, we do not rely on any single customer for product sales. 3 Marketing and Sales The target market for the salons are 70% female and 30% male, seeking customers with high expectations at a reasonable cost. The average customer in Salt Lake City is expected to visit the salon 6-8 times per year and spend an average of $66 on services and purchase about $16 of Aveda products per visit. The Liberty Heights location was selected for its central location, high income demographics within easy driving distance, and the trendy nature of the area. The Marmalade location was chosen because of the high traffic count, high visibility, easy access from an I-15 freeway exit, trendy up and coming neighborhood, high income demographics within a 1 mile area east of the salon, ample parking, proximity to the new City Creek Shopping mall and the modern building that houses our facility. The primary marketing efforts of the salons continue to be word of mouth, supplemented by targeted advertising campaigns and referrals from existing customers. Our marketing campaigns are heavily focused on organically ranking under certain search terms online, and online sites such as Yelp and CitySearch, coupled with other social media sites.The Landis Aveda Experience Center opened in August of 2012 in City Creek Center, the newest shopping mall located in downtown Salt Lake City and is a first class mall covering most of two city blocks with numerous high quality and attractive tenants. Another form of marketing is done through community and charitable involvement. Our salons pride themselves in giving back to the community by sponsoring as many charitable events as possible which align with our values revolving around women’s issues, high fashion, environmental conservation and other community based programs. Competition The Company’s primary competition comes from other high end salons offering above-and-beyond customer service in the Salt Lake City market. The closest competitors offering a similar level of service that are within our area include: Lunatic Fringe, Salon Zazou, and Salon Keiji.Low cost salons with large scale hair cutting operations, such as Great Clips, Supercuts, and Fantastic Sams also compete for clients, and may be competing directly with our stylists that are training to become senior stylists. The price point of our entry level hair and color services in most cases is only slightly higher than some of the above mentioned discount hair cutting operations. However, they do not offer comparable extra services and products which is our competitive point of difference. Employees As of December 31, 2012, Landis employed 85 individuals, with approximately 80 providing salon and support services and 5 in management, administration and finance. None of our employees are represented by labor unions and we have experienced no work stoppages. We believe that our employee relations are good. Item 1A. Risk Factors Our business faces many risks. Described below are what we believe to be the material risks that we face. If any of the events or circumstances described in the following risks actually occurs, our business, financial condition or results of operations could suffer. Our ability to continue as a going concern is in doubt absent obtaining adequate new debt or equity financing and achieving sufficient sales levels. We have limited capital. Because we do not have sufficient working capital for continued operations for at least the next 12 months, our continued existence is dependent upon us sustaining operating profitability or obtaining the necessary capital to meet our expenditures. Our operating capital requirements, in excess of what is generated from operations, for the next 12 months are approximately $500,000. This primarily consists of the costs associated with our financial statement reporting obligations and costs associated with future expansion plans in 2013. At this time, we are still in the process of identifying additional salon locations within the Salt Lake valley. The funding for our operations will primarily come from private investors purchasing our stock as well as obtaining traditional lines of credit and loans to finance equipment, furniture, leasehold improvements and operations. We cannot assure you that we will be able to generate sufficient sales or raise adequate capital to meet our future working capital needs. The voting control held by Nexia Holdings Inc. creates an anti-takeover or change of control limitation. Nexia currently holds voting control of the Company through its ownership of Supervoting preferred stock. The 10,000,000 shares of Supervoting Preferred Stock (100 votes for each share) held by Nexia combined with the 11,776,316 shares of common stock provide Nexia with voting control over any proposal requiring a vote of the shareholders. Through its ownership of the preferred voting shares and common stock it holds voting rights equal to 1,011,776,316 shares of common stock. This effectively gives Nexia a veto over any attempt to take over or change control of the Company. Such an event would include a vote by the board of directors to conduct a reverse or forward split of the common stock. The shares held by Nexia thus have a strong anti-takeover effect. The interests of Nexia may not always conform to the interests of the common stockholders, in general, and thus its voting rights may not always be exercised in the best interests of the common stockholders of the Company. 4 Our business and our industry are affected by cyclical factors in the State of Utah, including the risk of a prolonged recession. Our financial results are substantially dependent upon overall economic conditions in the State of Utah. General economic factors that are beyond our control, such as interest rates, recession, inflation, deflation, tax rates and policy, energy costs, unemployment trends, and other matters that influence consumer confidence and spending, may impact our business. In particular, visitation patterns to our salons can be adversely impacted by increases in unemployment rates and decreases in discretionary income levels. A prolonged or a deepening recession in the United States, specifically in Utah, could substantially decrease the demand for our products and services below current levels and adversely affect our business. Our industry has historically been vulnerable to significant declines in consumption and product and service pricing during prolonged periods of economic downturn such as at present. Recessions and other periods of economic dislocation typically result in a lower level of discretionary income for consumers. To the extent discretionary income declines, consumers may be more likely to reduce discretionary spending. This could result in our salon customers foregoing salon treatments or using home treatments as a substitute. We believe that the economic downturn slightly affected our financial results for the fiscal year ended December 31, 2012, with some increase in sales from the previous year. However, we continue to have sales in the first months of 2013 increase from the comparable months of 2012. If economic conditions result in negative sales in future periods and we are unable to offset the impact with operational savings, our financial results may be further affected. If we cannot improve same-store sales our business and results of operations may be affected. Our success depends, in part, upon our ability to improve sales, as well as both gross margins and operating margins. A variety of factors affect comparable sales, including fashion trends, competition, current economic conditions, changes in our product assortment, the success of marketing programs and weather conditions. These factors may cause our comparable store sales results to differ materially from prior periods and from our expectations. If we are unable to improve our comparable sales on a long-term basis or offset the impact with operational savings, our financial results may be affected. Changes in our key relationships may adversely affect our operating results. We maintain key relationships with certain companies, including Aveda™. Termination or modification of any of these relationships could significantly reduce our revenues and have a material and adverse impact on our business, our operating results and our ability to expand. Changes in fashion trends may impact our revenue. Changes in consumer tastes and fashion trends can have an impact on our financial performance. For example, trends in wearing longer hair may reduce the number of visits to, and therefore, sales at our salons. We are dependent on key personnel, specifically Richard Surber, our President and CEO. We are dependent on the services of Richard Surber, our President, CEO, and a director. The Company does not have an employment agreement with Mr. Surber, and losing his services would likely have an adverse effect on our ability to conduct business. The salon operations are dependent on key personnel. The operations of the two salons are dependent on the day to day management of current staff at those locations who work in the salons and train their personnel. Losing the services of these long term employees would likely have an adverse effect on the operations and business development of the salons. Our success depends on our ability to attract and retain trained stylists in order to support our existing salon business and to staff future expansion. 5 The salons are actively recruiting qualified candidates to fill stylist positions. There is substantial competition for experienced personnel in this area, which we expect to continue. We will compete for experienced candidates with companies who have substantially greater financial resources than we do. If we fail to attract, motivate and retain qualified stylists, it could harm our business and limit our ability to be successful and hamper expansion plans. For example, we will depend upon the expertise and training abilities of our current staff and management at the salons. Since we do not maintain insurance policies on any of our employees, if we lose the services of any key officers or employees it could harm our business and results of operations. Changes in regulatory and statutory laws may result in increased costs to our business. Our financial results can be adversely impacted by regulatory or statutory changes in laws. Due to the number of people we employ, laws that increase costs to provide employee benefits may result in additional costs to our business. Compliance with new, complex and changing laws may cause our expenses to increase. In addition, any non-compliance with these laws could result in fines, product recalls and enforcement actions or otherwise restrict our ability to market certain products, which could adversely affect our business, financial condition and results of operations. If we are not able to successfully compete in our business segments, our financial results may be affected. Competition on a market by market basis remains strong. Therefore, our ability to raise prices in certain markets can be adversely impacted by this competition. If we are not able to raise prices, our ability to grow same-store sales and increase our revenue and earnings may be impaired. We face significant competition in the salon business, which could harm our sales and profitability. The primary competition to our operations comes from salons offering excellent customer service in the Salt Lake Area market. We have identified our main competitors as Lunatic Fringe, Salon Zazou and Salon Keiji. We are also in competition with large scale hair cutting operations such as Great Clips, Supercuts, and Fantastic Sams, though these operations do not compete in offering the high-end services and products of our salons. The loss of the Aveda™ line of products would damage the operation of our salons and have a significant and negative impact on our ability to operate and generate revenues. Our salons offer the Aveda™ line of products, which are used almost exclusively in the services provided to customers of the salon and offered for retail sale at the salon location. Loss of the Aveda™ product line would have a significant and negative impact on the operation of the salons and their ability to generate revenues from either retail sales of health and beauty products or from providing services to consumers at the salon. We believe that the high quality and reputation of this line of products is key to our current operations and future success. Changes in manufacturers' choice of distribution channels may negatively affect our revenues. The retail products that we sell are licensed to be carried exclusively by professional salons. The products we purchase for sale in our salons are purchased pursuant to purchase orders, as opposed to long-term contracts, and generally can be terminated by the producer without much advance notice. Should the various product manufacturers decide to utilize other distribution channels, such as large discount retailers, it could negatively impact the revenue earned from product sales. If we fail to protect the security of personal information about our customers, we could be subject to costly government enforcement actions or private litigation and our reputation could suffer. The nature of our business involves processing, transmission and storage of personal information about our customers. If we experience a data security breach, we could be exposed to government enforcement actions and private litigation. In addition, our customers could lose confidence in our ability to protect their personal information, which could cause them to stop visiting our salons altogether. Such events could lead to lost future sales and adversely affect our results of operations.Our internal reviews of our procedures help to insure that our efforts to protect this information are working and will protect this personal information from disclosure. Our stock price may be volatile. The market price of our common stock is highly volatile and fluctuates widely in price in response to various factors, many of which are beyond our control, including the following: 6 · Significant dilution · Our services or our competitors · Additions or departures of key personnel · Our ability to execute our business plan · Operating results that fall below expectations · Loss of any strategic relationship · Economic and other external factors · Period-to-period fluctuations in our financial results In addition, the securities markets have from time to time experienced significant price and volume fluctuations that are unrelated to the operating performance of particular companies. These market fluctuations may also materially and adversely affect the market price of our common stock. Investors bear a risk that a liquid market may never develop and as a result, you may not be able to buy or sell our securities at the times you may wish and market liquidity may be limited. Even though our securities are quoted on the “Pink Sheets,” that may not permit our investors to sell securities when and in the manner that they wish. There is not currently a significant volume of shares trading in the Company’s common stock and there may never be sufficient volume to create a liquid market such as to allow all shareholders to sell or buy shares whenever they desire. A liquid market for the sale of shares of the Companies securities may never develop. Our common stock is currently deemed to be “penny stock”, which makes it more difficult for investors to sell their shares. Our common stock is and will be subject to the “penny stock” rules adopted under section 15(g) of the Exchange Act. The penny stock rules apply to companies whose common stock is not listed on the NASDAQ Stock Market or other national securities exchange and trades at less than $5.00 per share or that have tangible net worth of less than $5,000,000 ($2,000,000 if the company has been operating for three or more years). These rules require, among other things, that brokers who trade penny stock to persons other than “established customers” complete certain documentation, make suitability inquiries of investors and provide investors with certain information concerning trading in the security, including a risk disclosure document and quote information under certain circumstances. Many brokers have decided not to trade penny stocks because of the requirements of the penny stock rules and, as a result, the number of broker-dealers willing to act as market makers in such securities is limited. If we remain subject to the penny stock rules for any significant period, it could have an adverse effect on the market, if any, for our securities. If our securities are subject to the penny stock rules, investors will find it more difficult to dispose of our securities. Item 1B. Unresolved Staff Comments None. Item 2. Properties We lease three facilities for our salon and experience center operations in Salt Lake City Utah. We believe that these facilities are adequate for our current needs and that suitable additional or substitute space will be available as needed to accommodate any expansion of our operations. Our Liberty Heights facility is located at 1298 South 900 East, Salt Lake City, Utah 84105. This lease is for a 4,000 square foot free standing commercial building with a preliminary term of ten years beginning on October 1, 2005 and the lease provides for one five year extended term. Our Landis II facility is located at 600 North 300 West, Salt Lake City, Utah 84103. This lease is for a 3,000 square foot commercial building with a term of ten years beginning on September 15, 2010 and the lease provides for two, five year extended terms. On March 10, 2012, we signed a lease through a newly formed subsidiary, Landis Experience Center, LLC to operate an Aveda™ experience center in the newly opened City Creek Center located in downtown Salt Lake City, Utah.This 430 square foot store will focus on the sale of products only, no salon services will be provided.The lease is for a period of seven years beginning when the store opened in August of 2012. Item 3. Legal Proceedings From time to time, we are involved in various disputes and litigation that arise in the ordinary course of business. If the potential loss from any claim or legal proceeding is considered probable and the amount or the range of loss can be estimated, we accrue a liability for the estimated loss. Legal proceedings are subject to uncertainties, and the outcomes are difficult to predict. Because of such uncertainties, accruals are based only on the best information available at the time. As additional information becomes available, we reassess the potential liability related to pending claims and litigation matters and may revise estimates. 7 While the outcome of disputes and litigation matters cannot be predicted with any certainty, management does not believe that the outcome of any current matters will have a material adverse effect on our consolidated financial position, liquidity or results of operations. While not a matter of litigation the following matter has resulted in significant or material effects upon the Company that is difficult to quantify.On August 24, 2012, the Company received a notice from The Depository Trust Company (“DTC”) that is imposing a deposit transaction restriction (“Deposit Chill”) on the common stock of the Company. The notice states that the DTC is imposing the Deposit Chill in order to prevent additional deposits of the Company’s common stock with the DTC. The DTC serves as the depository trust for shares held in the majority of brokerage accounts; therefore, this action has prevented many brokerages from accepting new deposits of the Company’s common stock. The notice sets forth the DTC’s position that the Deposit Chill was imposed as a result of various unusually large deposits of shares during the period from October 18, 2011 through June 19, 2012. The Company filed an objection to the Deposit Chill and retained legal counsel to work with the DTC to remove the Deposit Chill and any restrictions on the deposit of additional shares with the DTC. The Deposit Chill was removed June 6, 2013. At the current time there are no material pending legal proceedings to which Green or its subsidiaries are parties. Item 4. Submission of Matters to a Vote of Security Holders During the fourth quarter of 2012 no matters were brought to a vote of security holders. Subsequent Event On or about March 22, 2013 the Company received the consent of a majority of the voting rights of the shareholders of the Company to carry out a reverse stock split of the common stock of the Company on the basis of one share for each two hundred shares of outstanding common stock and to change the par value of the common stock to $0.0001.The action as proposed was approved by the Board of Directors and notice was provided through the filing of a Form 14C Information Statement with the SEC and the reverse stock split was effective as of April 10, 2013. PART II. Item 5. Market for Registrant's Common Equity and Related Stockholder Matters Our common stock is traded on the Pink Sheets under the symbol GRNE. We have never declared or paid any cash dividends on our common stock in the past, and we do not plan to pay cash dividends in the foreseeable future. Currently, there are no securities authorized for issuance and no compensation plans in place. All share and per share information included in this Annual Report on Form 10-K has been adjusted to reflect our August 2010 five for one forward stock split and the April 2013 one for two hundred reverse stock split. As of July 12, 2013, we had approximately 3,500 registered stockholders and approximately four beneficial owners of our common stock. The following table sets forth the high and low sales prices of our common stock for each quarter in the two-year period ended December 31, 2012: High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ First Quarter $ $ Second Quarter $ $ 8 Unregistered Sales of Equity Securities On January 11, 2012, the Board of Directors approved the conversion of $4,000 of the April 5, 2011 Convertible Note held by Asher Enterprises, Inc. into 105,263 shares of Common Stock.The shares were converted at $0.038 per share which was the conversion price provided for by the terms of the note. On January 13, 2012, the Board of Directors approved the conversion of $5,000 of the April 5, 2011 Convertible Note held by Asher Enterprises, Inc. into 131,579 shares of Common Stock.The shares were converted at $0.038 per share which was the conversion price provided for by the terms of the note. On January 24, 2012, the Board of Directors approved the conversion of $5,000 of the April 5, 2011 Convertible Note held by Asher Enterprises, Inc. into 136,364 shares of Common Stock.The shares were converted at $0.038 per share which was the conversion price provided for by the terms of the note. On February 2, 2012, Green issued an 8% Convertible Promissory Note in the principal face amount of $42,500 to Asher Enterprises Inc. in exchange for a cash payment of the same amount.The note has a due date of November 6, 2012.The note provides for potential conversion of Green’s common stock beginning in six months with the conversion price set at 58% of the average of the lowest three (3) trading prices for the Common Stock during the ten (10) trading day period prior to the date of conversion.The transaction was handled as a private sale exempt from registration under Rule 506 of the Securities Act of 1933. On February 17, 2012, the Board of Directors approved the conversion of $3,500 of the April 5, 2011 Convertible Note held by Asher Enterprises, Inc. into 148,333 shares of Common Stock.The shares were converted at $0.024 per share which was the conversion price provided for by the terms of the note. On February 23, 2012, the Board of Directors approved the conversion of $3,500 of the April 5, 2011 Convertible Note held by Asher Enterprises, Inc. into 143,333 shares of Common Stock.The shares were converted at $0.024 per share which was the conversion price provided for by the terms of the note. On February 29, 2012, the Board of Directors approved the conversion of 3,500 Series B Preferred shares into 175,000 shares of Common Stock for an investor. The shares were converted at $0.10 per share which was the quoted closing price on the date the conversion request was received from the shareholder. On March 2, 2012, the Board of Directors approved the conversion of $6,000 of the April 5, 2011 Convertible Note held by Asher Enterprises, Inc. into 157,895 shares of Common Stock.The shares were converted at $0.038 per share which was the conversion price provided for by the terms of the note. On March 14, 2012, the Board of Directors approved the conversion of $7,000 of the April 5, 2011 Convertible Note held by Asher Enterprises, Inc. into 152,174 shares of Common Stock.The shares were converted at $0.046 per share which was the conversion price provided for by the terms of the note. On March 16, 2012, the Board of Directors approved the conversion of 3,888 Series B Preferred shares into 194,400 shares of Common Stock for an investor.The shares were converted at $0.10 per share which was the quoted closing price on the date the conversion request was received from the shareholder. On March 29, 2012, the Board of Directors approved the conversion of 2,400 Series B Preferred shares into 200,000 shares of Common Stock for an investor. The shares were converted at $0.06 per share which was the quoted closing price on the date the conversion request was received from the shareholder. On March 30, 2012, the Board of Directors approved the conversion of 2,400 Series B Preferred shares into 200,000 shares of Common Stock for an investor. The shares were converted at $0.06 per share which was the quoted closing price on the date the conversion request was received from the shareholder. 9 On April 17, 2012, the Board of Directors approved the conversion of $9,500 of the April 5, 2011 Convertible Note held by Asher Enterprises, Inc. into 206,522 shares of Common Stock.The shares were converted at $0.046 per shares which was the conversion price provided for by the terms of the note. On April 27, 2012, the Board of Directors approved the conversion of $8,000 of the April 5, 2011 Convertible Note held by Asher Enterprises, Inc. into 250,000 shares of Common Stock.The shares were converted at $0.032 per shares which was the conversion price provided for by the terms of the note. On April 27, 2012, the Company authorized the issuance of 4,150,000 shares of Supervoting Preferred Stock to Nexia Holdings Inc. in exchange for $144,558 in accrued interest settlement of related party obligations owed to Nexia by the Company that will be removed from the Company’s liabilities.The shares were issued with a restrictive legend to Nexia, the parent corporation of the Company.The issuance of the shares took place on May 4, 2012.The issuance results in Nexia holding 100% of the 10 million shares of Supervoting Preferred Stock authorized for the Company, resulting in Nexia holding 1 billion votes in any shareholder action.The transaction was handled as a private sale exempt from registration under Section 4(2) of the Securities Act of 1933. On May 23, 2012, the Company authorized the issuance of 10,526,316 shares of common stock to Nexia Holdings Inc. in exchange for $400,000 in accrued interest settlement of related party obligations owed to Nexia by the Company that will be removed from the Company’s liabilities.The shares were issue with a restrictive legend to Nexia, the parent corporation of the Company.The issuance of the shares took place on May 24, 2012.The transaction was handled as a private sale exempt from registration under Section 4(2) of the Securities Act of 1933. On May 30, 2012, the Board of Directors approved the conversion of $6,000 of the April 5, 2011 Convertible Note held by Asher Enterprises, Inc. into 250,000 shares of Common Stock.The shares were converted at $0.032 per shares which was the conversion price provided for by the terms of the note. On June 6, 2012, the Board of Directors approved the conversion of 10,400 shares of Series B Preferred Stock held by two investors into 1,300,000 shares of Common Stock.The shares were converted at $0.04 per share based on the conversion provisions for the Series B Preferred Stock designation. On July 12, 2012, the Board of Directors approved the conversion of $3,000 of the April 5, 2011 Convertible Note held by Asher Enterprises, Inc. into 250,000 shares of Common Stock.The shares were converted at $0.012 per shares which was the conversion price provided for by the terms of the note. On August 15, 2012 Green Endeavors Inc. (the “Company”) entered into an Investment Agreement (“Agreement”) with Southridge Partners II, LP (“Southridge”).Wherein Southridge has committed to purchase up to $10,000,000 of the Company’s common stock over 36 months. The Company may draw on the facility from time to time in the form of puts, as and when it determines appropriate up to a maximum of less than 4.99% of the issued and outstanding shares of common stock of the Company per put notice. Southridge’s purchase price for each put is set at 91% of the lowest closing bid price of the common stock of the Company during the pricing period as defined in the Agreement as the period beginning on the Put Notice Date and ending on and including the date that is 5 Trading Days after such Put Notice Date.The option to draw down on the equity line is at the sole direction of the company. The Company is obligated to file one or more registration statements with the SEC to register the sale to Southridge of shares of common stock issued or issuable under the Agreement. The Company has agreed to file with the SEC an initial registration statement of From S-1 in order to carry out the terms of the Agreement. Upon the execution of the Agreement the Company paid to Southridge a $75,000 document preparation fee for preparation of the agreements referred to herein in the form of a promissory note. On August 16, 2012, the Board of Directors approved the conversion of $2,000 of the April 5, 2011 Convertible Note held by Asher Enterprises, Inc. into 83,333 shares of Common Stock.The shares were converted at $0.024 per shares which was the conversion price provided for by the terms of the note. On August 16, 2012, the Board of Directors approved the conversion of $19,000 of the June 14, 2011 Convertible Note held by Asher Enterprises, Inc. into 791,667 shares of Common Stock.The shares were converted at $0.024 per shares which was the conversion price provided for by the terms of the note. On August 20, 2012, the Board of Directors approved the Directors approved the conversion of 1,690 shares of Series B Preferred Stock held by Southridge Partners II, LP into 211,250 shares of Common Stock.The shares were converted at $0.04 per share based on the conversion provisions for the Series B Preferred Stock designation. 10 On September 07, 2012, the Board of Directors approved the Directors approved the conversion of 2,960 shares of Series B Preferred Stock held by Southridge Partners II, LP into 616,667 shares of Common Stock.The shares were converted at $0.024 per share based on the conversion provisions for the Series B Preferred Stock designation. On September 7, 2012, Green received a Reset Notice from Southridge Partners II, LP wherein, per the terms of the August 10, 2012 Securities Transfer Agreement, Green is obligated to issue 211,250 shares to Southridge.The Board of Directors approved the Reset Notice for issuance of the 211,250 shares on September 13, 2012. On September 10, 2012, the Board of Directors approved the conversion of $10,500 of the June 14, 2011 Convertible Note held by Asher Enterprises, Inc. into 875,000 shares of Common Stock.The shares were converted at $0.12 per shares which was the conversion price provided for by the terms of the note. On October 3, 2012, the Board of Directors approved the conversion of 3,350 shares of Series B Preferred Stock held by an investor into 697,917 shares of Common Stock.The shares were converted at $0.024 per share based on the conversion provisions for the Series B Preferred Stock designation. On October 19, 2012, the Board of Directors approved the conversion of 2,666 shares of Series B Preferred Stock held by an investor into 666,500 shares of Common Stock.The shares were converted at $0.02 per share based on the conversion provisions for the Series B Preferred Stock designation. Subsequent Events On May 22, 2013, the Board of Directors approved the conversion of 2,772 shares of Series B Preferred Stock held by an investor into 1,000,000 shares of Common Stock.The shares were converted at $0.014 per share based on the conversion provisions for the Series B Preferred Stock designation. On May 22, 2013, the Board of Directors approved the conversion of $5,800 of the June 14, 2011 Convertible Note held by Asher Enterprises, Inc. into 733,333 shares of Common Stock.The shares were converted at $0.0075 per shares which was the conversion price provided for by the terms of the note.This conversion resulted in the final satisfaction of this note. On May 28, 2013, the Board of Directors approved the conversion of 2,772 shares of Series B Preferred Stock held by an investor into 1,000,000 shares of Common Stock.The shares were converted at $0.014 per share based on the conversion provisions for the Series B Preferred Stock designation. On May 28, 2013, the Board of Directors approved the conversion of 2,600 shares of Series B Preferred Stock held by an investor into 1,069,078 shares of Common Stock.The shares were converted at $0.012 per share based on the conversion provisions for the Series B Preferred Stock designation. On May 29, 2013 Asher Enterprises, Inc. submitted a conversion request for $3,800 of the July 19, 2011 note into 1,085,714 shares of Common Stock.The shares were converted at $0.0035 per share which was the conversion price provided for by the terms of the note. On May 31, 2013, the Board of Directors approved the conversion of 2,000 shares of Series B Preferred Stock held by an investor into 1,035,197 shares of Common Stock.The shares were converted at $0.01 per share based on the conversion provisions for the Series B Preferred Stock designation. On June 11, 2013, the Board of Directors approved the conversion of 2,797 shares of Series B Preferred Stock held by an investor into 1,280,678 shares of Common Stock.The shares were converted at $0.011 per share based on the conversion provisions for the Series B Preferred Stock designation. On June 27, 2013, the Board of Directors approved the conversion of $3,500 of the July 19, 2011 Convertible Note held by Asher Enterprises, Inc. into 1,093,750 shares of Common Stock.The Shares were converted at $0.0032 per share which was the conversion price provided for by the terms of the note. In the above transactions, the Board of Directors relied upon Rule 506 of the Securities Act of 1933 in originally issuing the convertible notes or preferred stock and in the subsequent issuances resulting from conversions of the notes and preferred securities into common stock were done pursuant to Rule 4(2) of the Securities Act of 1933 and the resales by the holders were carried out in reliance on Rule 144. Item 6. Selected Financial Data Item 301(c) of Regulation S-K states that Smaller reporting companies, as defined by section 229.10(f)(1) of Regulation S-K, are not required to provide this information. 11 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations This annual report, as well as information included in, or incorporated by reference from, future filings by the Company with the Securities and Exchange Commission and information contained in written material, press releases and oral statements issued by or on behalf of the Company contains or may contain "forward-looking statements" within the meaning of the federal securities laws, including statements concerning anticipated future events and expectations that are not historical facts. These forward-looking statements are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. The forward-looking statements in this document reflect management's best judgment at the time they are made, but all such statements are subject to numerous risks and uncertainties, which could cause actual results to differ materially from those expressed in or implied by the statements herein. Such forward-looking statements are often identified herein by use of words including, but not limited to, "may," "believe," "project," "forecast," "expect," "estimate," "anticipate," and "plan." In addition, the following factors could affect the Company's actual results and cause such results to differ materially from those expressed in forward-looking statements. These factors include but are not limited to competition within the personal hair care industry, price sensitivity; changes in economic conditions and in particular, continued weakness in the U.S. economies; changes in consumer tastes and fashion trends; the ability of the Company to maintain compliance with financial covenants in its credit agreements; labor and benefit costs; legal claims; the continued ability of the Company to obtain suitable locations and financing for new salon development and to maintain satisfactory relationships with landlords with respect to existing locations; governmental initiatives such as minimum wage rates, taxes; the ability of the Company to maintain satisfactory relationships with suppliers; or other factors not listed above. The ability of the Company to meet its expected revenue growth is dependent on salon acquisitions, new salon construction and same-store sales increases, all of which are affected by many of the aforementioned risks. Additional information concerning potential factors that could affect future financial results is set forth under Item 1A of this Form 10-K. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. However, your attention is directed to any further disclosures made in our subsequent annual and periodic reports filed or furnished with the SEC. The forward-looking statements included in this Annual Report on Form 10-K are made only as of the date of this Annual Report on Form 10-K. We do not intend, and undertake no obligation, to update these forward-looking statements. Overview Green Endeavors, Inc. (“Green”) is a Utah corporation originally formed on April 25, 2002. Our fiscal year ends on December 31. We have never filed bankruptcy nor been through any similar financial reorganization. As of December 31, 2012, we operate two high-quality hair care salons that feature Aveda™ products for retail sale. Landis Salons, Inc. (“Landis I”) operates its business within a 4,000 square foot space located in the Liberty Heights District of Salt Lake City, Utah as an Aveda Lifestyle Salon. Landis Salons II, Inc. (“Landis II”) operates within a 3,024 square foot space located in the Marmalade District of Salt Lake City, Utah under the Landis Lifestyle Salon brand as an Aveda Lifestyle Salon.A third location opened August 16, 2012, and operates as an Aveda Experience Center ("LEC") in the newly developed City Creek Mall in Salt lake City, Utah. Aveda Lifestyle Salons can be distinguished from Aveda Concept Salons in that Aveda Lifestyle Salons are required to carry all of Aveda’s products and must meet a higher threshold for product sales than Aveda Concept Salons. An Aveda Lifestyle Salon is the highest level within the Aveda hierarchy of salons which is classified by higher purchasing volume, location, array of products carried and size of retail space. Salon operations consist of three major components, an Aveda™ retail store, an advanced hair salon, and a training academy, which educates and prepares future staff about the culture, services, and products provided by the salon. The design of the salons is intended to look modern and feel comfortable, appealing to both genders, and all age groups. Critical Accounting Estimates In preparing our Consolidated Financial Statements, we make assumptions, judgments and estimates that can have a significant impact on our revenue, operating income and net income, as well as on the value of certain assets and liabilities on our Consolidated Balance Sheets. We base our assumptions, judgments and estimates on historical experience and various other factors that we believe to be reasonable under the circumstances. Actual results could differ materially from these estimates under different assumptions or conditions. At least quarterly, we evaluate our assumptions, judgments and estimates and make changes accordingly. Historically, our assumptions, judgments and estimates relative to our critical accounting estimates have not differed materially from actual results. Results of Operations The following discussion examines our results of operations and financial condition based on our Consolidated Financial Statements for the years ended December 31, 2012 and 2011. 12 For the year ended December 31, 2012, we operated three wholly owned subsidiaries.Two of the subsidiaries, Landis Salons, Inc. and Landis Salons II, Inc., operate as full-service hair and retail salons featuring the Aveda™ line of products. The third subsidiary, Landis Experience Center, LLC, is a retail Aveda experience center. For the year ended December 31, 2011, we owned and operated two wholly owned subsidiaries.The two subsidiaries, Landis Salons, Inc. and Landis Salons II, Inc., operate as full-service hair and retail salons featuring the Aveda™ line of products. Revenue We generate revenue through the sale of services and products in the hair salon industry. For the years ended December 31, 2012 and 2011, we had net sales of $3,148,516 and $2,814,026, respectively. Our net sales increased $334,490 or 11.9% for the year ended December 31, 2012 as compared to an increase of $563,028 or 25.0% for the year ended December 31, 2011. The higher than usual 25.0% increase in sales from 2010 to 2011 was primarily due to the fact that 2011 had a complete year of sales from the Marmalade salon as compared to a partial year from the Marmalade salon during 2010.In addition to Marmalade having a complete year of sales for 2011, the client base increased during 2011 and is still increasing in 2012.Approximately 24.6% of the 11.9% sales revenue increase from 2011 to 2012 is from the additional $82,285 of sales from the new City Creek store that was not present in 2011. The following table shows the change in service revenue by salon for the years ended December 31, 2012 and 2011: Years Ended Increase (Decrease) December 31, December 31, Over Prior Fiscal Year Salon Dollar Percentage Liberty Heights $ $ $ 6 % Marmalade 20 % City Creek - n/a Total Service Revenue $ $ $ 9 % As can be seen from the above table our Liberty Heights salon experienced a 6% moderate growth of service revenues for the year ending December 31, 2012 as compared to 2011. This increase in service revenue growth is almost all due to an increased client base rather than the price charged for salon services.The 20% increase in salon service revenues for the same period for our Marmalade salon is also almost all due to an increased client base.The service revenues for the Marmalade salon is growing faster than the Liberty Heights salon because it is much newer and its client base is growing faster. Service revenue for the City Creek store is $580 and $0 for the years ending December 31, 2012 and 2011, respectively. The City Creek store is a product sales store and has service sales limited to occasional non-hair and massage related sales such as nail services. The following table shows the change in product revenue by salon for the years ended December 31, 2012 and 2011: Years Ended Increase (Decrease) December 31, December 31, Over Prior Fiscal Year Salon Dollar Percentage Liberty Heights $ $ $ 7 % Marmalade 9 % City Creek - n/a Total Product Revenue $ $ $ 20 % As can be seen from the above table our Liberty Heights salon experienced 7% growth of product revenues for the year ending December 31, 2012 as compared to 2011. This increase in product revenue growth is primarily due to overall price increases during 2012 and some of it is also due to an increased client base rather than the price charged for salon products.The 9% increase in salon product revenues for the same period for our Marmalade salon is primarily due to overall price increases during 2012 and partially due to an increased client base.The product revenues for the Marmalade salon is growing slightly faster than the Liberty Heights salon because it is much newer and its client base is still developing. Product revenue for the City Creek store is $81,705 and $0 for the years ending December 31, 2012 and 2011, respectively. The City Creek store is a new store beginning in August, 2012, which is the reason for $0 product sales in 2011. 13 Cost of Revenue The following table shows cost of revenue as a percentage of related revenue for the years ended December 31, 2012 and 2011: Years Ended December 31, December 31, Revenue Type Services % % Product % % The above table shows the cost of services revenue being 3.3% more for the year ended December 31, 2012 as compared to the year ended December 31, 2011.This increase in service cost is primary due to an increased cost of payroll and related costs.The 5.5% decrease in product costs for the same comparable period is primarily due to an increase in product prices charged to customers for product during the year ended December 31, 2012 as compared to December 31, 2011. Operating Expenses We had a net loss of $814,334 for the year ended December 31, 2012 as compared to a net loss of $276,264 for the year ended December 31, 2011, which is a $538,070 increase in loss. The single largest account that contributed to this difference is the $183,958 increase in the loss on the fair value adjustment of the derivative liability from 2011 to 2012. The $364,668 increase in general and administrative expenses also contributed to the increases loss as shown in more detail below. General and administrative The following table shows General and administrative expense for the years ended December 31, 2012 and 2011: Years Ended December 31, December 31, Change Salaries and wages $ $ $ Rent Advertising ) Credit card merchant fees Insurance Utilities and telephone Professional services Repairs and maintenance Dues and subscriptions Office expense ) Travel Investor relations and company promotion Other Total General and administrative expenses $ $ $ The increase in general and administrative expenses over the comparable period is primarily due to increases in salaries and wages, professional services, and investor relations and company promotion. Salaries and wages increased primarily due to additional personnel and also $71,775 of employee stock option compensation expense that was not present in the prior comparative period. Professional services increased primarily due to the $75,000 fee for entering into and preparation of an Equity Purchase Agreement with Southridge Partners II, LP during the year ended December 31, 2012 that was not present in 2011. The Company also put more effort into investor relations and company promotion, which increased by $57,275. With the addition of the LEC store in 2012, payroll and rent also increased by $77,632 and $48,845, respectively. 14 Depreciation expense for the year ended December 31, 2012 increased to $123,902 from $93,983 for the year ended December 31, 2011. The $29,919 increase normal increases of equipment in 2012 and the leasehold improvements from the addition of Landis Experience Center. Years Ended December 31, December 31, Other Income (Expenses), net Change Interest income $ $ $ ) Interest expense ) ) ) Interest expense, related parties ) ) Gain (loss) on derivative fair value adjustment ) ) Other income (expense) ) ) Total Other income (expenses), net $ ) $ ) $ ) Other income (expenses), net, went from $(331,236) for the year ended December 31, 2011 to $(580,890) for the year ended December 31, 2012 for a change of $(249,654) or (75.4)%. This change is primarily due to a $183,958 loss on the derivative fair value adjustment as can be seen in the table above.There was also a $43,731 change in other income (expense), which was primarily due to the $46,500 expense recorded from the default of the convertible notes payable to Asher Enterprises, Inc. Liquidity and Capital Resources Cash and Investments in marketable securities As of December 31, 2012, our principal source of liquidity consisted of $86,586 of cash, as compared to $97,983 as of December 31, 2011. Our primary sources of cash during the year ended December 31, 2012 were customer payments for salon services and products and cash proceeds from the issuance of convertible notes payable and notes payable. Our primary uses of cash in the year ended December 31, 2012 were payments relating to salaries, benefits, rent, and other general operating expenses as well as payments of notes payable. Working Capital We had a working capital deficit of $(1,315,592) as of December 31, 2012. Our current assets were $226,763, which consisted of $86,586 in cash, $128,650 in inventory, $8,919 in prepaid expenses and $2,608 in accounts receivable. Our total assets were $845,523, which included $561,275 in property and equipment (net), and $57,485 in other assets. Our current liabilities were $1,542,355, including $542,577 in accounts payable and accrued expenses, $59,109 in deferred revenue, $310,349 due to related parties, a derivative liability of $231,179, and $398,711 in the current portion of notes payable. Our long-term liabilities were $3,005,543. Our total stockholders’ deficit at December 31, 2012, was $3,702,375. Working capital decreased by $84,039 as of December 31, 2012, as compared to December 31, 2011 primarily due to the various changes in current assets and current liabilities that net to the overall change in working capital from 2011 to 2012. Cash Flows from Operating Activities Cash flows from operating activities include net loss, adjusted for certain non-cash charges, as well as changes in the balances of certain assets and liabilities.Net cash provided by operating activities for the year ended December 31, 2012 was $178,060 as compared to $(15,608) used in operating activities for the year December 31, 2011. This $193,668 change in cash provided by operating activities over the comparable period is primarily due to a $228,070 change in accounts payable and accrued expenses and a $166,603 change in amounts due to related parties. The Company's net loss for the same comparable period increased by $501,035, which is partially offset by $46,411 of stock based compensation, $46,500 of loss contingency, and $75,000 of professional fees that were not present all of which were present in the current year that were not present in the prior year. 15 Cash Flows from Investing Activities Cash flow used in investing activities for the year ended December 31, 2012 was $198,100 as compared to $20,871 for the year ended December 31, 2011. The increase in cash flow used in investing activities is primarily due to purchase of salon equipment and increased leasehold improvements due to the opening of the new LEC store. We expect to continue our investing activities, including purchasing both property and equipment and making both short and long-term equity investments. Cash Flows from Financing Activities Cash flow provided by financing activities for the year ended December 31, 2012 was $8,645 as compared to $66,869 that was provided by financing activities for the year ended December 31, 2011. For the year ended December 31, 2012, the Company paid $60,551 of notes payable, $157,693 of related party debt, and $7,554 of capital lease obligations.For the same period, the Company received $122,958 from the issuance ofnotes payable, $25,000 from the issuance of related party notes payable, $62,500 from the issuance of convertible notes payable, and received $23,985 from the exercising of stock options. For the year ended December 31, 2011, the Company paid $27,547 of notes payable and $125,584 of related party debt.For the same period, the Company received $155,000 from the issuance of convertible notes payable and $65,000 from the issuance of preferred stock. We expect to continue to use cash flow from financing activities in the near term as necessary to expand operations. Other Factors Affecting Liquidity and Capital Resources 8% Series A Senior Subordinated Convertible Redeemable Debentures On April 30, 2008, we entered into a stock transfer agreement with our parent company Nexia and Nexia’s wholly-owned subsidiary DHI whereby they would each sell their holdings in Landis and Newby in exchange for an 8% Series A Senior Subordinated Convertible Debenture with a face amount of $3,000,000. Interest on the debenture commenced on December 30, 2008. The debenture holder has the option, at any time, to convert all or any amount over $10,000 of principal face amount and accrued interest into shares of Common stock, $0.0001 par value per share, at a conversion price equal to 95% of the average closing bid price of the common stock three days prior to the date we receive notice.In February of 2011, DHI transferred the Debenture to Nexia in exchange for the release of debt obligations owed to Nexia by DHI and Nexia is the current holder of the Debenture. Impact of Inflation We compensate some of our salon employees with percentage commissions based on sales they generate. Accordingly, this provides us certain protection against inflationary increases, as payroll expense is a variable cost of sales. In addition, we may increase pricing in our salons to offset any significant increases in wages and cost of services provided. Therefore, we do not believe inflation has had a significant impact on the results of our operations. Off-Balance Sheet Arrangements As of December 31, 2012 and 2011, we had no off-balance sheet arrangements, as defined in Item 303(a)(4)(ii) of SEC Regulation S-K. Critical Account Policies and Estimates The preparation of our consolidated financial statements in accordance with U.S. generally accepted accounting principles, or “GAAP,” is based on the selection and application of accounting policies that require us to make significant estimates and assumptions about the effects of matters that are inherently uncertain. We consider the accounting policies discussed below to be critical to the understanding of our financial statements. Actual results could differ from our estimates and assumptions, and any such differences could be material to our consolidated financial statements. New Accounting Standards In June 2011, the FASB issued amendments to existing standards for reporting comprehensive income.Accounting Standards Update (ASU) 2011-05 rescinds the requirement to present a Consolidated Statement of Changes in Share Owners’ Equity and introduces a new statement, the Consolidated Statement of Comprehensive Income.The new statement begins with net income and adds or deducts other recognized changes in assets and liabilities that are not included in net earnings under GAAP.For example, unrealized changes in currency translation adjustments are included in the measure of comprehensive income but are excluded from net earnings. The amendments are effective for our first quarter 2012 financial statements.The amendments affect only the display of those components of equity categorized as other comprehensive income and do not change existing recognition and measurement requirements that determine net earnings. In May 2011, the FASB issued amendments to existing standards for fair value measurement and disclosure, which are effective in the first quarter of 2012. The amendments clarify or change the application of existing fair value measurements, including: that the highest and best use and valuation premise in a fair value measurement are relevant only when measuring the fair value of nonfinancial assets; that a reporting entity should measure the fair value of its own equity instrument from the perspective of a market participant that holds that instrument as an asset; to permit an entity to measure the fair value of certain financial instruments on a net basis rather than based on its gross exposure when the reporting entity manages its financial instruments on the basis of such net exposure; that in the absence of a Level 1 input, a reporting entity should apply premiums and discounts when market participants would do so when pricing the asset or liability consistent with the unit of account; and that premiums and discounts related to size as a characteristic of the reporting entity’s holding are not permitted in a fair value measurement. The impact of adopting these amendments is expected to be immaterial to the financial statements. 16 Item 8. Financial Statements and Supplementary Data The financial statements required by Item 8 are submitted as a separate section of this Annual Report on Form 10-K. See Item 15, “Exhibits and Financial Statement Schedules.” Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure On October 5, 2012, Green Endeavors, Inc., (the “Company”) formally informed Madsen & Associates CPAs, Inc. of their dismissal as the Company’s independent registered public accounting firm. The report of Madsen & Associates CPAs, Inc. on the Company’s financial statements as of and for the year ended December 31, 2011, contained no adverse opinion or disclaimer of opinion and was not qualified or modified as to uncertainty, audit scope, or accounting principle, except to indicate that there was substantial doubt about the Company’s ability to continue as a going concern. The Company’s Board of Directors participated in and approved the decision to change independent registered public accounting firms. During the year ended December 31, 2011, and through October 5, 2012, there have been no disagreements with Madsen & Associates CPAs, Inc. on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure, which disagreements if not resolved to the satisfaction of Madsen & Associates CPAs, Inc. would have caused them to make reference thereto in connection with their report on the financial statements for such periods. On October 5, 2012, the Company engaged Sadler, Gibb & Associates, LLC as its new independent registered public accounting firm. During the two most recent fiscal years and through October 5, 2012, the Company had not consulted with Sadler, Gibb & Associates, LLC regarding any financial matters related to the Company prior to the engagement. From the period of October 5, 2012 through December 31, 2012 there have been no disagreements with Sadler, Gibb & Associates, LLC on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure, which disagreements if not resolved to the satisfaction of Sadler, Gibb & Associates, LLC would have caused them to make reference thereto in connection with their report on the financial statements for such period. On October 5, 2012, the Company engaged Sadler, Gibb & Associates, L.L.C. as its new independent registered public accounting firm. During the two most recent fiscal years and through October 5, 2012, the Company had not consulted with Sadler, Gibb & Associates, L.L.C. regarding any financial matters related to the Company prior to the engagement. A current report on Form 8-K was filed on October 5, 2012 reporting the change in independent registered public accounting firm. Item 9A. Controls and Procedures Evaluation of Disclosure Controls and Procedures We carried out an evaluation required by Rule 13a-15 of the Securities Exchange Act of 1934, as amended, or the Exchange Act, under the supervision and with the participation of our management, including our Chief Executive Officer, or CEO, and our Chief Financial Officer, or CFO, of the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act) as of December 31, 2012. The evaluation of our disclosure controls and procedures included a review of our processes and the effect on the information generated for use in this Annual Report on Form 10-K. In the course of this evaluation, we sought to identify any material weaknesses in our disclosure controls and procedures, to determine whether we had identified any acts of fraud involving personnel who have a significant role in our disclosure controls and procedures, and to confirm that any necessary corrective action, including process improvements, was taken. This type of evaluation is performed every fiscal quarter so that our conclusions concerning the effectiveness of these controls can be reported in our periodic reports filed with the SEC. We intend to maintain these disclosure controls and procedures and to modifying them as circumstances warrant. 17 Based on evaluation as of December 31, 2012, the CEO and CFO has concluded that our disclosure controls and procedures were not effective to provide reasonable assurance that the information required to be disclosed by us in our reports filed or submitted under the Exchange Act (i) is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms and (ii) is accumulated and communicated to our management, including the CEO and CFO, as appropriate to allow timely decisions regarding required disclosure. Changes in Internal Control Over Financial Reporting Based on management's most recent evaluation of our company's internal control over financial reporting, management determined that there were no changes in our company's internal control over financial reporting that has materially affected, or is reasonably likely to materially affect our internal control over financial reporting that occurred during the most recent fiscal quarter. Inherent Limitations on Effectiveness of Internal Control over Financial Reporting and Disclosure Controls and Procedures Our management, including the CEO and CFO, does not expect that our disclosure controls and procedures or our internal control over financial reporting will prevent or detect all error and all fraud. An internal control framework, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of internal control are met. Further, the design of internal control must reflect the fact that there are resource constraints, and the benefits of the controls must be considered relative to their costs. While our disclosure controls and procedures and internal control over financial reporting are designed to provide reasonable assurance of their effectiveness, because of the inherent limitations in internal control, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within Green have been detected. Management’s Report on Internal Control Over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rule 13a-15(f) under the Exchange Act). Our management assessed the effectiveness of our internal control over financial reporting as of December 31, 2012. Our management has concluded that, as of December 31, 2012, our internal control over financial reporting is not effective. We base this analysis on the simple fact that due to the size of the Company there may not be, from time to time, sufficient attention given to the five components of effective internal control over financial reporting as issued by The Committee of Sponsoring Organizations of the Treadway Commission (COSO).The five components are: the control environment, risk assessment, control activities, information and communication, and monitoring activities. We are a small entity that does not have sufficient segregation of duties and we also may not have from time to time sufficient personnel to ensure timely and accurate financial reporting. This Annual Report on Form 10-K does not include an attestation report of our registered public accounting firm regarding internal control over financial reporting. Our management’s report was not subject to attestation by our registered public accounting firm pursuant to temporary rules of the SEC that permit us to provide only management’s report in this annual report. Item 9B. Other Information None. PART III. Item 10. Directors, Executive Officers and Corporate Governance Executive Officers of the Registrant The following table provides information regarding the executive officers of Green as of December 31, 2012: Name Age Positions and Offices Richard D. Surber 40 President, CEO and Director Logan C. Fast 26 Vice President and Director Scott C. Coffman 51 CFO and Director Our executive officers are appointed by the Board of Directors and serve at the discretion of the Board of Directors. Richard D. Surber - Mr. Surber graduated from the University of Utah with a Bachelor of Science degree in Finance and then with a Juris Doctorate with an emphasis in corporate law, including securities, taxation and bankruptcy. He has served as President and Director of Nexia Holdings, Inc. since May of 1999. He has been an officer and director of several public companies. He was appointed as president and to the board of directors of Green Endeavors, Inc. in September of 2007. Mr. Surber holds 37,134 shares of Series B Preferred stock and 64,864 shares of Voting Common stock of Green Endeavors, Inc. and may be deemed the beneficial owner of all shares held in the name of Nexia Holdings, Inc. as a result of his position as President and CEO of Nexia, this consists of 10,000,000 shares of Super Voting Preferred and11,778,288 shares of common stock. 18 Logan C. Fast - Mr. Fast was appointed to these offices as of August 28, 2008. He is currently working as a grand salon stylist and as an instructor at the Landis Salon locations. Mr. Fast is an Aveda color and cutting "purefessional" with in the Aveda network and frequently instructs stylist around the world on Aveda cutting and color techiniques. Mr. Fast does not hold any position as officer or director of any other publicly held company. Mr. Fast holds 2,000 shares of Series B Preferred stock in Green Endeavors, Inc. Scott C. Coffman - Mr. Coffman graduated from the University of Utah with a Bachelor of Science degree in Finance and then with a Masters of Business Administration and later returned to the University of Utah for additional masters level accounting coursework. He was appointed as CFO on July 2, 2013 and to the Board of Directors of Green Endeavors, Inc. on June 27, 2013. Mr. Coffman holds 16,000 shares of Series B Preferred stock and no shares of Voting Common stock of Green Endeavors, Inc.Mr. Coffman is also CFO and a director Green's parent company, Nexia Holdings, Inc. There are no family relationships among any officer or director of Green Endeavors, Inc. Item 11. Executive Compensation The following table sets forth the compensation of the named executive officer for each of the two years ended December 31, 2012 and 2011: Stock Name and Principal Position Year Salary ($) Bonus ($) Awards ($) Total ($) Richard D. Surber - President, CEO, CFO, and Director (1)(3) $ $
